IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF KATHLEEN              : No. 268 MAL 2016
TALERICO                               :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: DONALD P. TALERICO        : the Order of the Superior Court


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.